Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2007

Grasty v. Devon Courtyard
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4716




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Grasty v. Devon Courtyard" (2007). 2007 Decisions. Paper 1280.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1280


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-51                                            NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 NO. 05-4716
                              ________________

                            DIAHANN GRASTY,
                                   Appellant

                                        v.

                   DEVON COURTYARD BY MARRIOTT;
                      MONTGOMERY HOSPITAL*


                   *Amended - See Clerk's Order dated 12/8/05.

                   ____________________________________

               On Appeal From the United States District Court
                   For the Eastern District of Pennsylvania
                          (D.C. Civ. No. 05-cv-00650)
               District Judge: Honorable Ronald L. Buckwalter
               _______________________________________

               Submitted On Motion For Summary Affirmance
                Under Third Circuit LAR 27.4 and I.O.P. 10.6
                            November 16, 2006

         Before:    MCKEE, FUENTES AND ROTH, CIRCUIT JUDGES


                            (Filed: April 17, 2007)


                          _______________________

                                  OPINION
                          _______________________

PER CURIAM
       Diahann Grasty appeals the dismissal of her lawsuit filed in the United States

District Court for the Eastern District of Pennsylvania. We will affirm.

       In February 2005, Grasty filed a complaint in which she alleged a workplace

personal injury. In brief summary, Grasty alleged that Devon Courtyard by Marriott

(“Devon Courtyard”) hired her as a housekeeper in February 2003. On February 13,

2003, she injured her right shoulder and neck while cleaning a bathtub. The next day,

Grasty informed her supervisor that she was unable to work due to her injury. She

remained unable to work as of February 16, 2003, but she reported to work and advised

the duty manager of her injury. On February 18, 2003, Grasty was fired for missing a day

of work. In the following months, she sought medical treatment by physicians at

Montgomery Family Practice. Grasty’s last medical appointment for her injury was in

December 2003, when her doctor reviewed her MRI and EMG test results, which were

normal. However, Grasty stated that prior medical tests indicated spinal disc and nerve

damage, and that she continued to suffer pain, weakness, and depression, for which she

requires therapy. Grasty sought $1,357,200.00 in damages for lost wages and future

earnings.

       Grasty named Devon Courtyard and Montgomery Hospital as defendants. Devon

Courtyard filed a motion to dismiss or, alternatively, for summary judgment. Among

other things, Devon Courtyard argued that the District Court lacked subject matter

jurisdiction over the personal injury complaint, as there was no federal question presented

under 28 U.S.C. § 1331, nor any allegation of diversity of citizenship between the parties

                                             2
under 28 U.S.C. § 1332.1 Montgomery Hospital also filed a motion to dismiss, arguing

the same two bases for dismissal. In addition, Montgomery Hospital argued that the

complaint stated no cause of action against it, as the complaint was devoid of any

references to Montgomery Hospital save for the caption. Grasty did not reply to the

motions to dismiss. By orders entered September 13, 2005 and September 14, 2005, the

District Court granted the motions and dismissed the complaint with prejudice against

both defendants. Grasty appeals. Appellees Devon Courtyard and Montgomery Hospital

each have filed a motion for summary action. Grasty has not filed a response to either

motion.

      This Court has jurisdiction under 28 U.S.C. § 1291. We have carefully reviewed

the District Court record, including the complaint and the motions to dismiss. We have

also considered the motions for summary actions currently before us. Because this appeal

presents “no substantial question,” we will summarily affirm the District Court’s

dismissal of the complaint. See 3d Cir. LAR 27.4 and I.O.P. 10.6. The appellees’

motions for summary action are granted.




      1
        Grasty identified herself in the complaint as having a Pennsylvania address.
Grasty attempted service on both Montgomery Hospital and Devon Courtyard using
Pennsylvania addresses; Devon Courtyard disputed that service was properly effected.

                                            3